Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00178-CR

                                 Francisco S. MORALES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR6358
                        Honorable Mary D. Román, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 11, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice